

116 S569 IS: Developing Responsible Individuals for a Vibrant Economy Act
U.S. Senate
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 569IN THE SENATE OF THE UNITED STATESFebruary 26, 2019Mr. Young (for himself, Mr. Tester, Mr. Moran, Mr. Manchin, Mr. Inhofe, Mr. King, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Secretary of Transportation to issue regulations relating to commercial motor vehicle
			 drivers under the age of 21, and for other purposes.
	
 1.Short titleThis Act may be cited as the Developing Responsible Individuals for a Vibrant Economy Act or the DRIVE-Safe Act. 2.Apprenticeship program for commercial drivers under the age of 21 (a)DefinitionsIn this section:
 (1)ApprenticeThe term apprentice means an individual under the age of 21 who holds a commercial driver’s license. (2)Commercial driver's licenseThe term commercial driver's license has the meaning given the term in section 31301 of title 49, United States Code.
 (3)Commercial motor vehicleThe term commercial motor vehicle has the meaning given the term in section 390.5 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (4)Driving timeThe term driving time has the meaning given the term in section 395.2 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (5)Experienced driverThe term experienced driver means an individual who— (A)is not less than 21 years of age;
 (B)has held a commercial driver’s license for the 2-year period ending on the date on which the individual serves as an experienced driver under subsection (c)(3)(B);
 (C)has had no preventable accidents reportable to the Department of Transportation or pointed moving violations during the 1-year period ending on the date on which the individual serves as an experienced driver under subsection (c)(3)(B); and
 (D)has a minimum of 2 years of experience driving a commercial motor vehicle in interstate commerce. (6)On-duty timeThe term on-duty time has the meaning given the term in section 395.2 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (7)Pointed moving violationThe term pointed moving violation means a violation that results in points being added to the license of a driver, or a similar comparable violation, as determined by the Secretary.
 (8)SecretaryThe term Secretary means the Secretary of Transportation. (b)ApprenticeAn apprentice may—
 (1)drive a commercial motor vehicle in interstate commerce while taking part in the 120-hour probationary period under subsection (c)(1) or the 280-hour probationary period under subsection (c)(2), pursuant to an apprenticeship program established by an employer in accordance with this section; and
 (2)drive a commercial motor vehicle in interstate commerce after the apprentice completes an apprenticeship program described in paragraph (1).
 (c)Apprenticeship programAn apprenticeship program referred to in subsection (b) is a program that consists of the following requirements:
				(1)120-hour probationary period
 (A)In generalThe apprentice shall complete 120 hours of on-duty time, of which not less than 80 hours are driving time in a commercial motor vehicle.
 (B)Performance benchmarksIn order to complete the 120-hour probationary period under subparagraph (A), an employer shall determine that the apprentice is competent in each of the following areas:
 (i)Interstate, city traffic, rural 2-lane, and evening driving. (ii)Safety awareness.
 (iii)Speed and space management. (iv)Lane control.
 (v)Mirror scanning. (vi)Right and left turns.
 (vii)Logging and complying with rules relating to hours of service. (2)280-hour probationary period (A)In generalAfter completing the 120-hour probationary period under paragraph (1), the apprentice shall complete 280 hours of on-duty time, of which not less than 160 hours are driving time in a commercial motor vehicle.
 (B)Performance benchmarksIn order to complete the 280-hour probationary period under subparagraph (A), an employer shall determine that the apprentice is competent in each of the following areas:
 (i)Backing and maneuvering in close quarters. (ii)Pre-trip inspections.
 (iii)Fueling procedures. (iv)Weighing loads, weight distribution, and sliding tandems.
 (v)Coupling and uncoupling procedures. (vi)Trip planning, truck routes, map reading, navigation, and permits.
 (3)Restrictions for 120-hour and 280-hour probationary periodsDuring the 120-hour probationary period under paragraph (1) and the 280-hour probationary period under paragraph (2)—
 (A)the apprentice may only drive a commercial motor vehicle that has— (i)automatic manual or automatic transmissions;
 (ii)active braking collision mitigation systems; (iii)forward-facing video event capture; and
 (iv)governed speeds of 65 miles per hour at the pedal and 65 miles per hour under adaptive cruise control; and
 (B)the apprentice shall be accompanied in the cab of the commercial motor vehicle by an experienced driver.
 (4)Records retentionThe employer shall maintain records, in a manner required by the Secretary, relating to the satisfaction of the requirements of paragraphs (1)(B) and (2)(B) by the apprentice.
 (5)Reportable incidentsIf the apprentice is involved in a preventable accident reportable to the Department of Transportation or a pointed moving violation while driving a commercial motor vehicle as part of an apprenticeship program described in this subsection, the apprentice shall undergo remediation and additional training until the apprentice can demonstrate, to the satisfaction of the employer, competence in each of the performance benchmarks described in paragraphs (1)(B) and (2)(B).
 (6)Completion of programThe apprentice shall be considered to have completed the apprenticeship program on the date on which the apprentice completes the 280-hour probationary period under paragraph (2).
				(7)Minimum requirements
 (A)In generalNothing in this Act prevents an employer from imposing additional requirements on an apprentice taking part in an apprenticeship program established pursuant to this section.
 (B)TechnologiesNothing in this Act prevents an employer from requiring or installing additional technologies in a commercial motor vehicle in addition to the technologies described in paragraph (3)(A).
 (d)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary shall promulgate regulations to implement this Act.
 (e)No effect on license requirementNothing in this Act exempts an apprentice from any requirement to hold a commercial driver’s license in order to operate a commercial motor vehicle.